Case 1:19-cr-00183-PAB Document 15 Filed 06/03/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00183-PAB

UNITED STATES OF AMERICA,

              Plaintiff,

v.

JESUS LOPEZ-ARMENDAREZ,
     a/k/a Jesus Armendar,
     a/k/a Eric Rivaz,
     a/k/a Diego Lopez,

              Defendant.


                               NOTICE OF DISPOSITION


       Jesus Lopez-Armendarez, by and through undersigned counsel, Natalie G.

Stricklin, hereby notifies this Court that a disposition has been reached in his case with

the government. The defendant would request a change of plea hearing for the court to

consider the proposed plea agreement.

                                          Respectfully submitted,

                                          VIRGINIA L. GRADY
                                          Federal Public Defender



                                          s/ Natalie G. Stricklin
                                          NATALIE G. STRICKLIN
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          Natalie_Stricklin@fd.org
                                          Attorney for Defendant
Case 1:19-cr-00183-PAB Document 15 Filed 06/03/19 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

         I hereby certify that on June 3, 2019, I filed the foregoing Notice of Disposition
with the Clerk of Court using the CM/ECF system, which will send notification of such
filing to the following e-mail address:

       Kelly R. Winslow, Assistant United States Attorney
       E-mail: kelly.winslow@usdoj.gov

        I hereby certify that I have mailed or served the document or paper to the
following participant in the manner (mail, hand-delivery, etc.) indicated next to the
participant’s name:

       Jesus Lopez-Armendarez (via U.S. mail)
       Reg. No. 45270-013
       c/o GEO – Aurora

                                          s/ Natalie G. Stricklin
                                          NATALIE G. STRICKLIN
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          Natalie_Stricklin@fd.org
                                          Attorney for Defendant




                                             2
